DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the communication filed on 01/29/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
The communication filed on 01/29/2020 has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested claimed limitations being fully considered. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed light-emitting device comprising a first member covering at least a portion of an upper surface of the securing member that is exposed at an outer peripheral side of the frame in a top view, the first member being in contact with an outer lateral surface of the frame and containing a reflective material; the first member has an inclined region in a cross-sectional view, and a maximum height of the inclined region is less than a height of an upper end of the frame. 

Regarding claim 18, the applied prior art neither anticipates nor renders obvious the claimed method of manufacturing a light-emitting device, the method comprising disposing a first member comprising a reflective material such that the first member is in contact with an outer lateral surface of the frame and the upper surface of the base member, covers at least a portion of an upper surface of the securing member exposed at an outer peripheral side of the frame, and has a height from the base member less than a height of the frame in a cross-sectional view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ukawa (EP 2 784 833 A1; see, e.g., FIG. 1B) teaches light-emitting device comprising: a base member 2 comprising: a first lead 12, a second lead 11, and a securing member 13 securing the first lead 12 and the second lead 11; a light-emitting element 4 mounted on an upper surface of the base member 2; a frame 3 disposed on the upper surface of the base member 2 to surround the light-emitting element 4; and a second member 6 covering the light-emitting element 4 and the frame 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        01/09/2022